Citation Nr: 1630354	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left bicep muscle tear.  

2.  Entitlement to service connection for left shoulder rotator cuff tear.  

3.  Entitlement to an increased rating for a lumbar spine disability, to include restoration of a rating that was reduced.

4.  Entitlement to an increased rating in excess of 20 percent for left lower extremity neuropathy.  

5.  Entitlement to an increased rating in excess of 20 percent for right lower extremity neuropathy.  

6.  Entitlement to an increased rating in excess of 10 percent for right mid-foot degenerative joint disease and calcaneal spur when not receiving a temporary total rating.  

7.  Entitlement to an increased rating in excess of 10 percent for left mid-foot degenerative joint disease and calcaneal spur when not receiving a temporary total rating.  

8.  Entitlement to an increased rating in excess of 10 percent for a right foot scar on the medial aspect of heel, status post heel spur resection.  

9.  Entitlement to an increased rating in excess of 10 percent for a left foot scar on the medial aspect of heel, status post heel spur resection.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 2002.  

These matters come before the Board of Veterans' Appeals (Board) from February 2008, December 2011, and March 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A September 2012 RO decision assigned increased 10 percent ratings for right and left mid-foot degenerative joint disease and calcaneal spurs, effective September 7, 2007, and separate 10 percent ratings for bilateral scars on the plantar surface of the heels, status post plantar fascia release, effective September 7, 2007.  However, as those increases do not represent a full grant of benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Veteran is in receipt of various staged temporary 100 percent disability ratings for the right and left foot disabilities based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2015).  During those staged rating periods, the Veteran was in receipt of a maximum 100 percent disability ratings and the evidence of record does not indicate relevant symptomatology which would warrant an extraschedular rating for either the right or left foot disabilities during those periods.  Additionally, the Veteran did not perfect an appeal as to the assignment of the temporary 100 percent disability ratings for the right and left foot disabilities specifically.  Therefore, they are not currently before the Board and need not be addressed herein.  38 C.F.R. §§ 20.200-20.202 (2015).  Rather, the Board has limited consideration to the rating periods where 100 percent was not assigned for the disabilities.  

A November 2013 rating decision continued a 40 percent rating for a lumbar spine disability.  The Veteran submitted a December 2013 notice of disagreement.  A June 2015 rating decision reduced the rating for a lumbar spine disability from 40 percent to 20 percent, effective February 6, 2015.  The Veteran submitted a notice of disagreement in June 2015.  A July 2015 statement of the case was issued addressing the issue of entitlement to an increased rating for the lumbar spine disability and noting the reduction.  In November 2015, the Veteran again submitted a notice of disagreement form to the rating for the lumbar spine disability.  Because the Veteran disagreed to both the November 2013 and June 2015 rating decisions, and a statement of the case was not issued until July 2015, the Board finds that the Veteran had until one year following the June 2015 rating decision to submit a substantive appeal.  The November 2015 notice of disagreement form meets the criteria to be considered a substantive appeal and was timely.  38 C.F.R. §§ 20.202, 20.302 (2015).  Therefore, the Board finds that claims for an increased rating for a lumbar spine disability and restoration of a rating which was reduced are on appeal.  That claim is REMANDED to the Agency of Original Jurisdiction.

A March 2015 RO decision denied service connection for a left bicep muscle tear and a left shoulder rotator cuff tear.  In April 2015, the Veteran submitted a timely notice of disagreement with the March 2015 RO decision regarding the denial of his service connection claims.  38 C.F.R. § 20.201 (2015).  When a claimant files a timely notice of disagreement, the RO must issue a statement of the case.  38 C.F.R. §§ 19.26, 19.29 (2015).  Therefore, the issues of entitlement to service connection for left bicep muscle tear and left shoulder rotator cuff tear are REMANDED to the Agency of Original Jurisdiction.  

The issues of entitlement to increased ratings for right and left lower extremity neuropathy are also REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  For the entire period on appeal prior to July 1, 2015, the Veteran's right mid-foot degenerative joint disease and calcaneal spur were manifested by ongoing foot pain resulting in some physical limitation, but no more than moderate disability.  

2.  As of July 1, 2015, the Veteran's right mid-foot degenerative joint disease and calcaneal spur have been manifested by ongoing foot pain resulting in some physical limitation and severe impairment.  

3.  For the entire period on appeal prior to July 1, 2015, the Veteran's left mid-foot degenerative joint disease and calcaneal spur were manifested by ongoing foot pain resulting in some physical limitation, but no more than moderate disability.  

4.  As of July 1, 2015, the Veteran's left mid-foot degenerative joint disease and calcaneal spur have been manifested by ongoing foot pain resulting in some physical limitation and severe impairment.  

5.  For the entire period on appeal, the Veteran's right foot scar, medial aspect of heel, status post heel spur resection, has been manifested by a superficial scar which is well healed and has been both tender and not painful on various examinations.  

6.  For the entire period on appeal, the Veteran's left foot scar, medial aspect of heel, status post heel spur resection, has been manifested by a superficial scar which is well healed and has been both tender and not painful on various examinations.  


CONCLUSIONS OF LAW

1.  The criteria for an increased 30 percent rating for right mid-foot degenerative joint disease and calcaneal spur have been met from July 1, 2015, but not sooner.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).  

2.  The criteria for an increased 30 percent rating for left mid-foot degenerative joint disease and calcaneal spur have been met from July 1, 2015, but not sooner.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).  

3.  The criteria for an increased rating in excess of 10 percent for a right foot scar, medial aspect of heel, status post heel spur resection, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2003).  

4.  The criteria for an increased rating in excess of 10 percent for a left foot scar, medial aspect of heel, status post heel spur resection, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the claims of entitlement to increased ratings for right and left foot disabilities and bilateral foot scars, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an October 2007 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was provided with relevant VA examinations in November 2007, January 2009, August 2014, February 2015, and July 2015.  The VA examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's increased rating claims on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  The Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's right and left mid-foot degenerative joint disease and calcaneal spurs and bilateral foot scars since he was last examined in 2015.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's increased claim on appeal.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor representative has identified any additional evidence relevant to the increased claims adjudicated.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication of these claims.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Separate ratings can be assigned for separate periods of time based on the facts found.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  Moore v. Nicholson, 21 Vet. App. 211 (2007).  The Board has considered the appropriateness of any assigned rating periods, and whether any additional staged rating periods are warranted.  

The rating of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  

Bilateral Foot Disabilities

The Veteran's right mid-foot degenerative joint disease and calcaneal spur is rated as 10 percent disabling during the entire rating period on appeal under Diagnostic Codes 5010-5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5284 (2015).  Similarly, the Veteran's left mid-foot degenerative joint disease and calcaneal spur is rated as 10 percent disabling during the entire rating period on appeal under Diagnostic Codes 5003-5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5284 (2015).  

Under Diagnostic Code 5284, for rating other disabilities of the foot, a 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  A maximum schedular 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

The words moderate, moderately severe, and severe are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2015).  By analogy, the Board has considered that in the context of special monthly compensation, VA regulations define loss of use of a foot as when no effective function remains other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2015).  The determining factor is that the actual remaining function of the foot, whether the acts of balance and propulsion, and such could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).  Conditions that will be considered as the loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes.  38 C.F.R. § 4.63(a)-(b) (2015).  

Turning to the evidence of record during the appeal period, a November 2007 VA examination noted the Veteran's complaints of daily, burning foot pain resulting in limitations of his ability to stand or walk for prolonged periods, including flare ups of increased pain four times per year lasting approximately three weeks each, treated with Lyrica and orthotics with poor relief.  He reported mild to moderate impairment with usual daily activities and occupational limitations including difficulty performing quarterly testing which required prolonged standing, but denied any time lost from work in the past year.  On physical examination, he displayed a normal gait and posture, with no evidence of abnormal weight bearing, pes cavus, valgus Achilles tendon, and plantar tenderness, but without pain on manipulation, foot deformities, edema, weakness, instability, tenderness, or painful motion.  The examiner diagnosed bilateral plantar fasciitis and mild pes planus, with x-ray evidence of calcaneal spurs and mild degenerative joint disease at the first metatarsophalangeal joint.  

Private treatment records from November 2007 document the Veteran's report of ongoing pain with ambulation.  He was able to walk one to two miles before significant discomfort.  

During a January 2009 VA examination, the Veteran reported daily, burning foot pain located on the bottoms of his feet to his heels, with flare ups of pain approximately four to five times per year lasting between seven and ten days.  He denied weakness or fatigability, but noted functional limitations on standing and walking due to pain, although he remained employed and denied any resulting time lost from his usual occupation.  He noted constant use of orthotic shoe inserts, which minimally improved his bilateral foot pain.  He further reported moderate to severe effects on usual daily activities, primarily those involving increased physical activity.  On physical examination, he displayed normal gait and posture, with no evidence of abnormal weight bearing.  The examiner noted pes planus, valgus Achilles tendon, and plantar tenderness, but without pain on manipulation, foot deformities, edema, weakness, instability, tenderness, or painful motion.  The examiner noted there was no significant change from prior studies.  The examiner diagnosed bilateral plantar fasciitis, status post multiple spur resection and plantar release surgeries, with residual plantar calcaneal spur, degenerative joint disease, pes planus, and scars.  

Private treatment records from January 2009 document an orthopedic examination with symmetrical range of motion of the ankle, subtalar joint, and midtarsal joints, with no pain or crepitus, and normal muscle testing.  There was pain to palpation of both plantar and medial surfaces, and the assessment was bilateral plantar fasciitis.  In February 2009, the Veteran displayed normal ankle mortise without articular cartilage defect or significant foot muscle atrophy, and his condition was documented as moderate chronic plantar fasciitis.  

In March 2009, the Veteran submitted a statement which reported that it had become increasingly difficult to walk due to constant foot pain.  

In April 2009, the Veteran underwent right foot surgery, including a plantar fasciectomy with heel spur excision, Baxter's nerve release, and tarsal tunnel decompression.  He displayed normal reflexes and muscle strength in the bilateral lower extremities, with no evidence of antalgic gait, but ongoing foot pain.  

In October 2009, he reported ongoing burning foot pain in his right foot.  On examination, he had pain on palpation of the sub-second metatarsophalangeal joint and second interspace, with fairly straight toes, and no signs of a positive Lachman test.  In December 2009, a right foot neuroma was noted, and subsequently excised under local anesthetic.  

Subsequent private treatment records from February 2011 document the condition as capsulitis and plantar fasciitis, with foot pain and equinus.  In March 2011, his bilateral foot pain was noted to be unchanged, moderate, and constant.  There was noted decreased ankle joint range of motion on the right greater than the left.  In April 2011, there was noted equinus, resulting in limitation of dorsiflexion of the right ankle to approximately five degrees, without pain or crepitus with range of motion of the bilateral ankle joints, subtalar joints, midtarsal joints, or metatarsophalangeal joints of the feet.  Muscle strength was normal in the bilateral lower extremities, but the Veteran displayed pain upon palpation of the medial band of the plantar fascia at the medial calcaneal tubercle of the right heel.  

May 2011 private treatment records document the Veteran's current conditions, including right foot neuroma at the second intermetatarsal space, right foot plantar fasciitis, contracture of the right Achilles tendon, right ankle equinus, and right foot pain.  

Thereafter, in January 2013, private treatment records document that the current conditions included right foot hammertoe deformities at the fourth and fifth digits, right foot neuroma at the second intermetatarsal space, right foot plantar fasciitis, and right foot pain.  In February 2013, a private physician noted that the Veteran had been significantly crippled with chronic pain involving both feet, resulting in decreased physical activity and permanent damage.  

Private treatment records from May 2013 document ongoing tingling and burning on the plantar aspect of the right foot, which was assessed as tarsal tunnel, mild midfoot arthrosis, mild hindfoot arthrosis, and postoperative low-grade plantar fasciitis.  In September 2013, the Veteran's range of motion and alignment was normal, but he continued to complain of burning pain and numbness.  

On VA examination in August 2014, the Veteran reported that the main limiting factor regarding his bilateral foot function was ongoing burning sensations and numbness in his toes and the bottoms of his feet, worse on the right than the left.  The examiner noted that the Veteran had comorbid conditions that were difficult to differentiate, including peripheral neuropathy of the bilateral lower extremities, tarsal tunnel neuropathy and release, and low back pain with pain into both lower extremities.  Notably, the examiner also noted that the Veteran's primary limitations related to his feet were due to a peripheral nerve condition, rather than an intrinsic foot condition.  On physical examination, the examiner noted the presence of bilateral pes planus, which the examiner stated was likely acquired due to the Veteran's longstanding plantar fasciitis and changes in biomechanics, which resulted in pain on use but not pain with manipulation, swelling, or calluses.  The Veteran reported that the use of orthotics resulted in little relief.  There was bilateral tenderness of the plantar surfaces, decreased longitudinal arch height bilaterally, without objective evidence of marked deformity, marked pronation, or altered weight-bearing line or Achilles tendon.  The examiner also noted bilateral Morton's neuroma, without metatarsalgia, and other foot conditions including moderate bilateral plantar fasciitis, mild bilateral heel spurs, and moderate bilateral degenerative joint disease.  The examiner concluded that the Veteran's bilateral food conditions resulted in physical limitations upon his ability to work, including standing limited to ten minutes, walking limited to a quarter-mile, and no running or jumping, without additional limitations for physical employment, and no limitations for sedentary employment.  

At a July 2015 VA feet examination, the Veteran reported chronic burning and numbness in his feet which resulted in functional loss of physical activity, including running and prolonged standing or walking, with flare ups of increased pain approximately four times per year, resulting in additional limitations upon physical activity.  On physical examination, the examiner noted bilateral pes planus which did not result in pain on use, pain on manipulation, swelling on use, characteristic callouses, or extreme tenderness of plantar surfaces.  There was no evidence of decreased longitudinal arch height, objective evidence of marked deformity, marked pronation, altered weight-bearing line, lower extremity deformity, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted bilateral foot Morton's neuroma excisions with residual bilateral foot metatarsalgia.  There were no hammertoes, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), or malunion or nonunion of tarsal or metatarsal bones.  Finally, the examiner noted foot injuries or other foot conditions not already described, including severe bilateral degenerative joint disease resulting in excess fatigability, pain on movement, pain on weightbearing, pain on non-weightbearing, and lack of endurance.  

After a review of the relevant evidence of record, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that increased 30 percent disability ratings are warranted for the right and left mid-foot degenerative joint disease and calcaneal spurs from July 1, 2015, but not earlier.  

In order to warrant an increased rating in excess of 10 percent under Diagnostic Code 5284, the preponderance of the evidence must show that the Veteran's service-connected bilateral foot condition resulted in moderately severe disability, severe disability, or actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

The evidence of record prior to July 1, 2015, including private treatment records and VA examinations in November 2007, January 2009, and August 2014, documents the Veteran's ongoing complaints of foot pain resulting in some physical limitation, but no more than moderate disability due to the service-connected bilateral foot condition.  However, on VA examination on July 1, 2015, the VA examiner identified that the Veteran's bilateral mid-foot degenerative joint disease resulted in severe impairment.  Therefore, 30 percent disability ratings are warranted under Diagnostic Code 5284 effective July 1, 2015, but no sooner.  

The Board has also considered whether increased ratings are warranted under an alternate diagnostic code for any period on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has been noted to have pes planus, which has been attributed to the service-connected bilateral foot disability, and which is also specifically contemplated by the rating schedule for disabilities of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  However, with the Veteran's service-connected conditions of plantar fasciitis and calcaneal spurs, the Board finds that the medical evidence of record does not clearly differentiate between the Veteran's service-connected and non-service-connected feet symptoms; therefore, they are all deemed service-connected and are best considered under the broad rating criteria of Diagnostic Code 5284, regarding other injuries of the foot.  Mittleider v. West, 11 Vet. App. 181 (1998).  Specifically, the Board finds that an increased rating under the criteria for pes planus alone would not adequately represent the Veteran's full disability picture.  Likewise, in providing a disability rating under the more broad diagnostic code, which also takes into consideration the Veteran's symptoms associated with pes planus, a separate rating under Diagnostic Code 5276 is not warranted, as that would constitute impermissible pyramiding.  A disability rating under Diagnostic Code 5284 is also more beneficial to the Veteran, in that each foot may be rated separately, as opposed to the single disability rating available for bilateral pes planus.  In any event, a rating higher than 10 percent for pes planus requires a severe unilateral or bilateral disability with objective evidence of marked deformity of pronation or abduction or otherwise, with pain on manipulation and use accented, indication of swelling on use, and characteristic callosities.  That is not shown by the evidence of record.  Unilateral ratings greater than 30 percent for each foot require pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  That is also not shown by the record.  Therefore, no higher rating is warranted under Diagnostic Code 5276.

In summary, resolving any reasonable doubt in favor of the Veteran, the of evidence supports the assignment of 30 percent ratings, but not higher, for the Veteran's right and left mid-foot degenerative joint disease and calcaneal spurs from July 1, 2015, but not earlier.  To that extent only, the claims are granted.  The preponderance of the evidence is against the assignment of ratings greater than 10 percent prior to July 1, 2015, and the assignment of ratings greater than 30 percent as of July 1, 2015.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Heel Scars

The Veteran also claims entitlement to increased ratings for service-connected bilateral scars on the medial aspect of the heels, status post heel spur resection, each rated 10 percent under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Additionally, the Veteran is also separately service-connected for bilateral scars on the plantar surface of the heels, status post plantar fascia release, each rated 10 percent, under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  The additional grant of service-connection with respect to the Veteran's bilateral scars on the plantar surface of the heels have not been specifically appealed to the Board.  In any event, as discussed below, increased ratings are not warranted for any of the service-connected scars on appeal for any period on appeal.  

As an initial matter, the Board notes that the rating criteria for rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  73 Fed. Reg. 54708 (2008).  Generally, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the revised criteria here apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54710 (2008).  In this case, the Veteran's September 2007 increased rating claim precedes the effective date of the revised criteria.  Thus, the amended criteria are not applicable in this instance, and the Board will evaluate the Veteran's claim under the prior rating criteria.  

Effective August 30, 2002, scars that were superficial and painful on examination were rated at a maximum rating of 10 percent.  A superficial scar was defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  

On VA examination in November 2007, a physical examination found bilateral scars measuring 4 centimeters by 0.5 centimeters on the medial aspect of the left heel and 5 centimeters by 0.5 centimeters on the medial aspect of the right heel, and 2 centimeters by 0.5 centimeters on the plantar aspect of the bilateral heels, all of which were tender and hypopigmented, without ulceration or skin breakdown, adherence to underlying tissue, disfigurement, or functional limitation.  The examiner concluded that the Veteran's bilateral heel surgical scars were well-healed, tender, and not disfiguring.  

A January 2009 VA scars examination found that the Veteran's bilateral foot scars did not result in pain, limitation of motion, disfigurement, or other functional impairment.  

On VA examination in August 2014, the Veteran's bilateral foot scars were noted to be well-healed without current symptoms.  

A February 2015 VA scars examination found that the Veteran's bilateral foot scars were not painful, unstable, or otherwise resulted in functional limitation or physical findings.  

A July 2015 VA examination found that the Veteran's bilateral foot scars were not painful or unstable.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the claims of entitlement to increased ratings in excess of 10 percent for bilateral scars on the medial aspect of the heels, status post heel spur resection.  

Under the applicable rating criteria, scars that are superficial and painful on examination may be rated at a maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  Therefore, the Veteran is already in receipt of the maximum available ratings for painful scars.  

The Board has also considered the additional diagnostic codes which contain rating criteria for the skin.  However, the Veteran's service-connected scars are not located on the head, face, or neck; therefore, increased disability ratings are not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  Additionally, the Veteran's scars have not been shown to be deep, nonlinear, and covering an area of at least 6 square inches (39 square centimeters), so increased disability ratings are not warranted under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  The Veteran's scars do not cover a surface area of 144 square inches (929 square centimeters) or greater.  Therefore, increased disability ratings are not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  The evidence of record does not document that the Veteran's scars result in limitation of motion, loss of function, or any other disabling effects.  Therefore, increased disability ratings are not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).   

Accordingly, the Board finds that the preponderance of the evidence is against the claims of entitlement to increased ratings in excess of 10 percent for bilateral foot scars for the entire period on appeal.  As the preponderance of the evidence weighs against the claims, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

The Board has also considered whether referral is warranted in this case for an extraschedular disability rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular disability rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If that is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular ratings assigned for the Veteran's bilateral mid-foot degenerative joint disease and calcaneal spurs and bilateral foot scars are adequate in this case as the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's conditions.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's bilateral mid-foot degenerative joint disease and calcaneal spurs and bilateral foot scars are considered by the schedular disability ratings assigned.  

Additionally, the Board has considered whether the Veteran's bilateral mid-foot degenerative joint disease and calcaneal spurs and/or bilateral foot scars warrant entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  


ORDER

Entitlement to a rating in excess of 10 percent prior to July 1, 2015, for right mid-foot degenerative joint disease and calcaneal spur is denied.

Entitlement to an increased 30 percent rating, but not higher, for right mid-foot degenerative joint disease and calcaneal spur as of July 1, 2015, but not earlier, is granted.  

Entitlement to a rating in excess of 10 percent prior to July 1, 2015, for left mid-foot degenerative joint disease and calcaneal spur is denied.

Entitlement to an increased 30 percent rating, but not higher, for left mid-foot degenerative joint disease and calcaneal spur as of July 1, 2015, but not earlier, is granted.  

Entitlement to an increased rating in excess of 10 percent for a right foot scar of the medial aspect of heel, status post heel spur resection, for the entire period on appeal, is denied.  

Entitlement to an increased rating in excess of 10 percent for a left foot scar of the medial aspect of heel, status post heel spur resection, for the entire period on appeal, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development of the Veteran's claims of entitlement to increased ratings for right and left lower extremity neuropathy and entitlement to service connection for left bicep muscle tear and left shoulder rotator cuff tear.  Specifically, remand is required in order schedule the Veteran for a VA examination and to issue a statement of the case for the service connection claims.  Remand is also required to provide the Veteran proper notice and examination for the claim for increased rating for lumbar spine disability .

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).  It is within VA's duty to assist to provide the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Notably, a November 2015 private disability benefits questionnaire (DBQ) indicates that the Veteran's service-connected bilateral lower extremity radiculopathy has worsened since the most recent February 2015 VA peripheral nerves examination.  therefore, remand is warranted to obtain a current VA examination.  

Following a March 2015 RO decision denying service connection for a left bicep muscle tear and a left shoulder rotator cuff tear, the Veteran submitted a timely April 2015 notice of disagreement.  38 C.F.R. § 20.201 (2051).  An statement of the case is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29 (2015).  To date, no statement of the case has been issued.  Therefore, remand is required for the issuance of a statement of the case regarding the Veteran's service connection claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a decision denying the benefit sought and a timely substantive appeal after issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claims of entitlement to service connection for left bicep muscle tear and left shoulder rotator cuff tear to the Board only if the Veteran perfects an appeal.  38 U.S.C.A. § 7105 (West 2014).  

The Veteran has perfected an appeal of the reduction in rating for a lumbar spine disability, and of the claim for increased rating for a lumbar spine disability.  The Board finds that examination of the lumbar spine is needed, and the claim for restoration must be considered by the RO in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of service-connected lumbosacral spine disability and bilateral lower extremity neuropathy.  The examiner must review the claims file and the report should note that review.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and finding should be reported in detail.  A complete rationale for all opinions expressed should be provided.  The examiner should state what nerves are affected by the bilateral lower extremity neuropathy.  The examiner should described the symptoms related to the neuropathy and should state whether complete or incomplete paralysis is shown.  The examiner should state whether or not the involvement is wholly sensory.  The examiner should provide ranges of motion of the lumbar spine, measured in degrees, and should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, on flare up, or due to any other factors.  The examiner should state whether any ankylosis of the lumbar spine is shown.

2.  Issue a statement of the case addressing the issues of entitlement to service connection for a left bicep muscle tear and a left shoulder rotator cuff tear.  Notify the Veteran that he must submit a timely substantive appeal if he wants appellate review of those claims.  If a timely substantive appeal is received, return the case to the Board.  

3.  Then, readjudicate the claims for increased ratings for bilateral lower extremity neuropathy.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


